Citation Nr: 0824572	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for deep vein thrombosis 
(DVT), claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active service from March 1990 to March 1994.  
He served in the Southwest Asia Theater of operations during 
the Persian Gulf War.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 2003 
rating action of the VA Regional Office (RO) in Lincoln, 
Nebraska that denied service connection for multiple 
disorders that included entitlement to service connection for 
DVT, to include as due to an undiagnosed illness.

This issue was remanded in a decision of the Board dated in 
July 2007.

The Board would also point out that the issues of entitlement 
to service connection for Crohn's disease, bipolar disorder, 
and generalized symptoms to include joint pain, dizziness, 
diarrhea, "passing out", and lack of energy, all claimed as 
due to an undiagnosed illness, were denied in the Board 
decision dated in July 2007 and are no longer for appellate 
consideration.  


FINDINGS OF FACT

1.  DVT was first clinically demonstrated several years after 
discharge from active duty.

2.  There is competent medical evidence of record that DVT is 
not an undiagnosed illness.


CONCLUSION OF LAW

Deep vein thrombosis was not incurred in or aggravated by 
service and is not an undiagnosed illness. 38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in January 2008 that fully addressed 
all relevant notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case in a supplemental statement of the case issued March 
2008 after proper notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained extensive VA and private 
treatment records.  He was afforded VA compensation 
examinations to include medical opinions.  Significantly, 
neither he nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Therefore, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claim is ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. 
§ 1117(e) (West 2002 & Supp. 2008); 38 C.F.R. § 3.317(d) 
(2008).

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (b) (2008).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply. 
VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be awarded for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
For purposes of this section, the term medically unexplained 
chronic multi-symptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 3.317(a) (2) 
(ii) (2008).

For purposes of § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R. § 3.317(a) 
(4) (2008).

Factual Background

The veteran's service medical records reflect no complaints, 
symptoms or treatment for DVT.  Upon examination in February 
1994 for discharge from active duty, he denied cramping in 
the legs.  The upper and lower extremities were evaluated as 
normal.  VA outpatient clinical records dating from 1996 show 
that the appellant was treated for a number of complaints and 
disorders, primarily related to a psychiatric disorder and 
Crohn's disease.  The veteran was hospitalized at a VA 
facility in July 1997 for an active exacerbation of Crohn's 
disease. 

An ultrasound performed in August 1, 1997 was interpreted as 
showing deep venous thrombosis from the right antecubital 
fossa to the medial right subclavian vein.  A VA clinical 
record dated in August 1997 indicated that during an 
admission for Crohn's disease, the veteran developed DVT in 
the left arm from the PIC (peripherally inserted central 
catheter) line and not anticoagulants.  

The veteran was afforded a VA intestine examination in 
September 1997 where it was noted that he had had an 
intravenous PIC line [while hospitalized in July 1994] in the 
right upper arm for multiple IVs, lipid therapy, and total 
parenteral nutrition, and that this caused a blood clot in 
the right arm for which he was currently on Coumadin.  
Following examination, pertinent diagnoses of Crohn's disease 
of small and large intestines and DVT, right arm, secondary 
to treatment of Crohn's disease, were rendered.

Private clinical records dated in April 1999 from St. 
Elizabeth Community Health Center noted that the veteran had 
begun complaining of right leg swelling and pain within the 
past week.  He denied any specific trauma and related that 
his symptoms were similar to the right arm pain and swelling 
he had had nine months before when he was diagnosed with DVT 
and treated at the VA hospital.  Current physical examination 
disclosed that the right lower extremity was tender and 
swollen with slight redness extending up the medial side of 
the right lower leg.  There was a positive Homan's sign.  An 
ultrasound of the right lower extremity revealed a thrombus 
in the distal superficial femoral vein extending through the 
popliteal and into the posterior tibial vein.  A family 
history was obtained indicating that his mother had Crohn's 
disease.  His father's medical history was positive for deep 
venous thrombosis.  Following history and physical 
examination, an impression was rendered of deep venous 
thrombosis of the right leg with history suggesting a 
possibility of familial coagulopathy.  The appellant was 
admitted for further treatment.

VA outpatient clinic notes dating from August 2000 through 
2004 show that the veteran was monitored for anticoagulant 
use.  He reported a painful right wrist/forearm, a suspected 
clot, which he stated had also occurred two to three times 
over the past few years.  Subsequent clinic entries reflect 
that he was treated for a number of complaints and disorders 
including symptoms relating to DVT.

The appellant was afforded a VA Gulf War Protocol examination 
in March 2003 whereupon history relating to DVT was recited.  
It was noted that he had had no problem with the disorder 
until 1996 when he developed DVT in the right shoulder after 
a PIC line placement for which blood thinning medication was 
subsequently prescribed.  It was noted that there was a 
family history of blood clots.  Following examination, a 
pertinent diagnosis of recurrent DVT, currently on chronic 
anticoagulation, was provided.  The examiner commented that 
the etiology of the disorder was unknown. 

Pursuant to the Board's July 2005 remand, the veteran was 
afforded a veins and arteries examination in August 2007.  
The examiner stated at the outset that the claims folder was 
not available for review.  However, a detailed clinical 
history was recited, and a comprehensive physical examination 
and extensive diagnostic testing were performed.  It was 
reported that DNA testing indicated that the veteran was 
heterozygous for the R506Q mutation in the Factor V gene.  It 
was reported that Factor V was one of the most common causes 
of inherited thrombophilia.  Following examination, the 
examiner stated that the Factor V problem explained the 
veteran's recurrences of DVT and the need for coagulation.  
It was found that there was no undiagnosed condition at 
present.  In a supplemental medical report dated in January 
2008, the examiner stated that a complete review of the 
claims folder was accomplished, including hospital notes from 
Lincoln hospitals, the patient's correspondence, reports of 
previous compensation and pension examinations, service 
treatment records, and the examiner's examination report from 
five months before.  The examiner stated that his conclusions 
were no different that what they were on the previous 
occasion. 

Legal Analysis

At the outset, the Board points out that no complaints or 
findings relating to DVT were recorded during service.  The 
first clinical evidence of DVT was indicated in July 1997 
concomitant with an admission for Crohn's disease.  

The veteran does not assert, however, that DVT is of direct 
service incurrence, rather it is due to an undiagnosed 
illness related to his service in the Persian Gulf War zone.  
The Board observes that while a VA examiner stated in March 
2003 that the etiology of the disorder was unknown, it was 
noted at that time that there was a family history of such.  
The other clinical evidence of record is less ambiguous as to 
causation.  VA outpatient and compensation examiners in 
August and September 1997 clearly attributed DVT to 
intravenous PIC line therapy when hospitalized for Crohn's 
disease in July 1997.  In April 1999, the appellant's own 
private provider stated that there was the possibility of 
familial coagulopathy.  On VA examination in August 2007, DNA 
testing definitely showed that the veteran had a mutation in 
the Factor V gene that was reported to be one of the most 
common causes of inherited thrombophilia.  This finding 
clearly comports with the various examiners' perceptions that 
the appellant had a genetic predisposition for DVT.  It was 
determined by the VA examiner in August 2007 that there was 
no undiagnosed condition in that regard.

In light such, the Board finds that the evidence shows that 
DVT was first clinically indicated years after the veteran's 
period of qualifying service that ended in 1994.  There is no 
competent medical evidence of record that establishes that 
the veteran's diagnosed DVT is related to his active service 
or to any incident therein.  The Board would also point out 
that DVT has been attributed to distinct clinical entity 
confirmed by diagnostic study.  Therefore, the Persian Gulf 
War presumption of service connection does not apply (See 
VAOPGCPREC 8-98), and it cannot be due to an undiagnosed 
illness incurred during or as the result of his Persian Gulf 
service.  Therefore, service connection must be denied on all 
applicable bases. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 
5103, 1117, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2008).

The only other evidence in support of the claim is the 
veteran's own statements to the effect that DVT is related to 
an undiagnosed illness.  However, as a layperson, he is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of his DVT. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In reaching the above conclusions, the Board has considered 
affording the veteran the benefit of the doubt.  However, as 
the preponderance of the evidence is against the claim, this 
doctrine is not for application. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for deep vein thrombosis, claimed as due 
to an undiagnosed illness, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


